DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1, 13-15 filed on 12/29/2020.
Claims 1 and 3-15 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 1, 13-15, the closest prior art references the examiner found are Zhang et al. (U.S. 2009/0244090 A1), Schiller et al. (U.S. 2013/ 0071028 A1) and Suzuki et al. (U.S. 2014/0333585 A1) have been made of record as teaching: instruct a projection apparatus to project a correction image wherein the projected correction image includes a plurality of representative pixels (Zhang, Figs, 7, 8, [0042] [0044]); the GUI projector screen includes a plurality of candidate shape images, and each of the plurality of candidate shape images corresponds to a blur degree of a respective representative pixel of the plurality of representative pixels (Zhang, Fig. 1, [003] [0038]); correct the projected correction image based on the selection of the at least one candidate shape image (Schiller, Fig. 2, [0013] [0045]); select at least one representative pixel of the plurality of representative pixels based on a first user operation on the text image (Suzuki, [0143], [0148]-[0150]); output a Graphical User Interface (GUI) projection screen based on the selection of the at least one representative pixel (Suzuki, [0062] ) recited in claims 1, 13-15.

one of enlarge or reduce size of the selected at least one candidate shape image a blur intensity of the at least one representative pixel and a third user operation on the GUI, wherein Page 2 of 12Application No. 15/558,324 Reply to Office Action of September 2, 2020 and 
Advisory Action of November 27, 2020 the size of the selected at least one candidate shape image is enlarged based on the blur intensity of the at least one representative pixel that is greater than a threshold blur intensity, and 
the size of the selected at least one candidate shape image is reduced based on the blur intensity of the at least one representative pixel that is less than the threshold blur intensity; and 
correct the projected correction image based on one of the enlargement or the reduction of the [[shape]] size of the selected at least one candidate shape image recited on claims 1, 13-15.
Claims 3-12 are allowable because they are depended on claim 1.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Schulz et al. (U.S. 2005/0190987 A1) and Nestares et al. (U.S. 2015/0348239 A1).
The Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is 571-272-5994.  The examiner can normally be reached on 8:00- 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611